 1
 2
 3
 4
 5
 6
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   KIMBERLY R. OLSON,                                No. 2:15-cv-00646-MCE-DMC
12                      Plaintiff,
13          v.                                         ORDER
14   HORNBROOK COMMUNITY
     SERVICES DISTRICT, et al.,
15
                        Defendants.
16

17
18                  Plaintiff, who is proceeding pro se, brings this civil action. The matter was

19   referred to a United States Magistrate Judge pursuant to Eastern District of California local rules.

20                  On August 31, 2018, the Magistrate Judge filed findings and recommendations

21   herein which were served on the parties and which contained notice that the parties may file

22   objections within a specified time. Timely objections to the findings and recommendations have

23   been filed. In addition, Plaintiff filed a document captioned “Request for Reconsideration of

24   Findings and Recommendations Concerning Second Amended Complaint” (ECF No. 20), which

25   the court construes as additional objections.

26                  In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule

27   304(f), this court has conducted a de novo review of this case. Having carefully reviewed the

28   entire file, the court finds the findings and recommendations are not supported by the record and
                                                      1
 1   by proper analysis. Plaintiff should not have been prohibited from filing a complaint in excess of
 2   25 pages, particularly given the number of defendants in this matter, as well as the volume of
 3   claims being asserted. Moreover, Plaintiff properly asked for permission to file an expanded
 4   pleading in any event concurrently with her submission of the Second Amended Complaint. ECF
 5   No. 13.
 6                   Accordingly, IT IS HEREBY ORDERED that:
 7                   1.      The findings and recommendations filed August 31, 2018, are rejected;
 8                   2.      Plaintiff’s Request for Review and Acceptance of Amended Complaint
 9   (ECF No. 13) is GRANTED;
10                   3.      Plaintiff’s Request for Reconsideration (ECF No. 20) is DENIED as moot;
11                   3.      Plaintiff’s Second Amended Complaint (ECF No. 14) is deemed properly
12   filed and Defendants are ordered to respond to that pleading not later than twenty (20) days after
13   the date this Order is electronically filed.
14                   IT IS SO ORDERED.
15   Dated: January 2, 2019
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                      2
